     Case 4:01-cv-01351-JST Document 3397-5 Filed 07/20/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                         OAKLAND DIVISION
11

12
     MARCIANO PLATA, et al.,                             Case No. 01-cv-01351-JST
13
                                            Plaintiffs, [PROPOSED] ORDER RE:
14                                                      QUARANTINE AND ISOLATION
                    v.                                  SPACE
15

16   EDMUND G. BROWN, et al.,
17                                        Defendants.
18

19          On July 7, 2020, the Court ordered the parties to meet and confer with the Receiver

20   regarding the need for “sufficient space at each institution to allow the institution to follow public

21   health guidance on isolating and quarantining patients in the event of a COVID-19 outbreak,”

22   and to submit a joint proposed order on that subject, or competing proposed orders on that

23   subject, for the Court’s consideration. On Wednesday, July 15, 2020, the parties submitted

24   competing proposed orders and briefing. The parties have now filed responses to each other’s

25   proposed orders. Defendants have also filed another proposed order and have advised that CDCR

26   intends to vacate a minimum of one entire housing unit at 30 to 32 of the 35 prisons for use in the

27   event of an outbreak, and that each of these reserved units will have a minimum of 100 beds and

28   possibly more. The remaining 3-5 prisons will identify and reserve other viable space to allow a

                                                                          [Proposed] Order (01-cv-01351-JST)

                                                                                                  16715784.1
     Case 4:01-cv-01351-JST Document 3397-5 Filed 07/20/20 Page 2 of 3



 1   minimum of 100 beds for use in the event of an outbreak. CDCR intends to complete the process
 2   of creating these reserved spaces within thirty days. Defendants have further advised that CDCR
 3   will consider whether additional space is needed at each prison, and if so, how it will be provided.
 4          In light of this development, the Court adopts Defendants’ proposed order, which provides
 5   the following:
 6          1.        Within ten days, CDCR will report which housing unit it will vacate at each prison
 7   and the number of beds in that housing unit, or will otherwise identify the spaces that will be
 8   reserved;
 9          2.        Within fifteen days, CDCR will assess whether it thinks additional space is needed
10   at each prison for isolation and quarantine purposes, and if so, whether that space will be reserved
11   or otherwise provided (e.g., activation of gymnasiums, installation of tents, alternative converted
12   space) in the event of an outbreak;
13          3.        Thereafter, if either party believes the amount of space set aside for quarantine and
14   isolation purposes at a particular prison should be modified, that party can present the concern to
15   the Receiver, who will provide a recommendation concerning the requested modification. If the
16   parties cannot reach an agreement after meeting and conferring and considering the Receiver's
17   input, the Receiver shall refer the matter to the Court;
18          4.        The Receiver shall continually monitor whether isolation and quarantine space
19   reserves are appropriate in light of changing circumstances, and advise the parties if he believes
20   reserve levels should be modified at a particular prison. If the parties cannot reach an agreement
21   concerning a recommendation from the Receiver, the Receiver shall refer the matter to the Court.
22

23   ///
24

25

26   ///
27

28

                                                                           [Proposed] Order (01-cv-01351-JST)

                                                                                                   16715784.1
     Case 4:01-cv-01351-JST Document 3397-5 Filed 07/20/20 Page 3 of 3



 1           5.     In the event of an emergency at a prison, such as a fire, riot, or natural disaster,
 2   CDCR may house inmates in the vacant housing unit if necessary, but shall only do so for the
 3   period that the emergency requires that arrangement. If such an emergency causes CDCR to
 4   transfer inmates into a reserved housing unit, Defendants will immediately advise the Receiver
 5   and Plaintiffs, and meet and confer with the Receiver and Plaintiffs concerning what steps need to
 6   be taken to ensure that there is adequate space at the prison in the event of a COVID-19 outbreak.
 7           6.     This order will terminate in 180 days unless the parties reach an agreement to
 8   extend it.
 9

10         IT IS SO ORDERED
11
     Dated: ___________________________                    __________________________
12                                                         The Honorable Jon S. Tigar
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                           [Proposed] Order (01-cv-01351-JST)

                                                                                                   16715784.1
